Citation Nr: 1634962	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-20 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), and bipolar disorder.

4. Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1974 to February 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2013 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for hearing loss, tinnitus and PTSD; and a March 2014 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for TBI.  In December 2013 and May 2014, the Veteran filed notices of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2014 for the hearing loss, tinnitus and PTSD claims; and a SOC in March 2016 for the TBI claim.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014 and April 2016.

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the Reno RO.  A transcript of that hearing is of record.

As regards characterization of the psychiatric claim, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the RO only adjudicated the matter of service connection for PTSD with depression, other psychiatric diagnoses of record include depression NOS and bipolar disorder.  Accordingly, and consistent with Clemons, the Board has characterized the appeal as encompassing the matter of service connection for an acquired psychiatric disorder to include PTSD, depression NOS, and bipolar disorder.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the documents in Virtual VA reveals a transcript of the April 2015 hearing.  The remaining documents in the Virtual VA file are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

As a final preliminary matter, the Board notes that after certification of the hearing loss, tinnitus and PTSD claims on appeal to the Board, additional VA treatment records dated through February 2016 were added to the claims file.  The agency of original jurisdiction (AOJ) has not considered this evidence in conjunction with the hearing loss, tinnitus and PTSD claims on appeal.  However, the Veteran's substantive appeal was received after February 2, 2013; hence, the Board is no longer required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time or subsequent to the submission to the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

In light of the Veteran's testimony during the May 2016 Board hearing, and the Board's review of the claims file, further AOJ action on the claims on appeal is warranted.  

With respect to the bilateral hearing loss and tinnitus claims, the Veteran asserts that he experiences bilateral hearing loss and tinnitus as a result of in-service noise exposure.  During the May 2016 Board hearing, he reported constant ringing in both ears and hearing loss symptoms.  He claimed exposure to loud noise while working in aviation during service.  He said that he placed rocket pods on airplanes without hearing protection.  The Veteran reported an incident where he was working around airplanes and had blood on his fingers from touching his ears, indicating that his ears were bleeding. 

In November 2013, the Veteran was afforded an audiology examination evaluation in connection with his bilateral hearing loss and tinnitus claims.  He reported exposure to jets and airplanes during service and post-military exposure to construction work.  Testing results revealed current hearing loss to an extent recognized as a disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2015).  After reviewing the Veteran's claims file, the examiner provided negative nexus opinions on the relationship between hearing loss and tinnitus, and service.  As rationale, the examiner attributed hearing loss to post-military exposure, and stated that tinnitus is a known symptom associated with hearing loss.  

However, the Board notes that after the November 2013 VA audiology examination, the Veteran reported an incident during service that caused his ears to bleed.  See May 2016 Board Hearing Transcript.  The November 2013 VA audiological examination report does not consider this incident.  Thus, because the examiner did not fully consider the Veteran's contentions, based on testimony at the May 2016 Board hearing, an addendum to the November 2013 VA audiology examination is necessary to obtain an adequate opinion-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is warranted.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As regards the psychiatric disorder claim, the Veteran is seeking service connection for a psychiatric disability which he alleged began during service.  During the May 2016 Board hearing, he claimed to have PTSD with depression due to a February 1975 assault incident during service.  He reported a fear of future assaults and being defensive due to this incident.  He reported that a social worker indicated that he may have bipolar disorder.  In March 2012 correspondence, the Veteran also claimed to have nightmares and depression from witnessing a December 1975 airplane crash with casualties during service.

Service treatment records document an in-service assault incident.  In February 1975 the Veteran was assaulted by five unknown men resulting in a head trauma with laceration.  His February 1976 separation report indicates a normal psychiatric evaluation.

Post service, the Veteran received substance abuse and psychiatric VA treatment.  April 2007 treatment notes contain diagnoses of opioid dependence, cocaine abuse, and a possible history of bipolar disorder.  The treating nurse recommended a psychiatric consultation to reassess a possible history of bipolar disorder versus substance induced mood disorder.  The following day, the Veteran was reinstated in a methadone program and had no acute psychiatric issues.  In October 2007, he sought methadone treatment again for heroine abuse and reported vegetative symptoms of depression secondary to substance abuse.  November 2007 mental health notes indicate a history of 22 year of heroine abuse, but no known psychiatric problems or treatment.  In December 2007, the Veteran was discharged from the methadone treatment program.  October 2013 social worker notes indicate that he started case management services, including participating in an addictive disorders treatment program for alcohol abuse, vocational rehabilitation, and assistance with homelessness.  

As for psychiatric VA treatment, August 2012 treatment notes indicate a past medical history of bipolar disorder with no medication.  However, September 2012 VA treatment notes state that there was no supporting evidence of bipolar disorder from the Veteran or remote data.  The Veteran was noted as being a poor historian unable to relate his mental health symptoms.  He reported that his substance abuse problems were not related to any disability.  The treating physician advised the Veteran that his addiction problems were not the basis of any disability, and noted that mental health treatment was not recommended.  Under DSM-IV criteria, in December 2013 the Veteran was diagnosed with anxiety disorder, bipolar disorder, and drug abuse or dependence.  In April 2014, the Veteran received outpatient psychiatric care for bipolar disorder and depression.  In February 2015, treatment records indicate that the Veteran was significant for bipolar disorder and PTSD. March 2015, June 2015, and September 2015 treatment records list a past medical history of bipolar disorder.

The Board notes that service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125.  The DSM-5 recently replaced the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was not certified to the Board until March 2016, the DSM-5 is applicable.

The Veteran underwent a VA examination for PTSD in November 2013.  Based on DSM-IV criteria, the examiner diagnosed PTSD, depressive disorder NOS, and opioid abuse and provided negative nexus opinions for each disability to service. The examiner opined that the Veteran's PTSD was not related to the February 1975 head injury incident, the claimed in-service stressor.  However, in light of applicable legal authority, because the Veteran's claim was certified to the Board after August 4, 2014, the examiner's opinions may change under the applicable DSM-5 criteria.  

Moreover, as the claim has been expanded under Clemons, the Board notes that the record contains evidence of bipolar disorder, but the examiner did not discuss bipolar disorder.  As indicated, at the May 2016 hearing, the Veteran reported that he may have bipolar disorder, and VA psychiatric treatment records from April 2007 to September 2015 indicate a history and treatment for bipolar disorder.  When providing an examination, the VA is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 303.  

Under these circumstances, the Board finds that the medical evidence currently of record does not fully resolve the expanded claim on appeal, and that, a new examination and opinion-based on full consideration of the Veteran's documented history and assertions, and review of the record and supported by stated rationale - is needed to fairly resolve the Veteran's acquired psychiatric disorder claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the TBI claim, the Veteran claims to have a TBI attributed to the February 1975 assault incident during service.  On November 2013 VA examination for PTSD, the examiner indicated that the Veteran did not have a diagnosed TBI.  

In January 2016, the RO scheduled the Veteran for a neurological VA examination to determine the nature and etiology of a TBI.  The RO indicated that the Veteran failed to report for his scheduled examination.  However, during the May 2016 Board hearing, the Veteran testified that he did not receive notice of the scheduled examination.  He said that he did not remember receiving notice; otherwise, he would have attended the examination.  The Veteran reported that he received notice for the scheduled Board hearing, which he attended, but received no notice with respect to a scheduled VA examination for TBI.  

In light of the Veteran's attendance of other scheduled examinations, and the Board hearing, and the fact that there is no indication in the claims file that notice of a January 2016 neurological VA examination for TBI was sent to the Veteran, the Board will afford the Veteran the benefit of the doubt with respect to his assertion that he did not receive notice of the examination.   Thus, the Board finds that remand of the TBI claim is warranted to afford Veteran another neurological VA examination.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further medical findings and opinions in connection with these claims, to ensure all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As for VA records, the claims file includes VA treatment records from the VA Southern Nevada (Las Vegas) Health Care System, dated through February 2016, and Hines VA Medical Center dated through December 2007; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment of the Veteran from VA Southern Nevada (Las Vegas) Health Care System (since February 2016), and Hines VA Medical Center (since December 2007), following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from VA Southern Nevada (Las Vegas) Health Care System (since February 2016), and Hines VA Medical Center (since December 2007) all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran and provided the November 2013 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed medically necessary, document that in the claims file, and arrange for the Veteran to undergo VA examination by an audiologist or appropriate physician. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and lay assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With regard to each bilateral hearing loss and tinnitus, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hearing loss had its onset in or is otherwise medically-related to service or symptoms allegedly experienced during service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence, as well as the Veteran's allegations of continuity of hearing loss and tinnitus symptomatology since service (to include the Veteran's May 2016 hearing testimony that while working around airplanes during service, he had blood on his fingers from touching his ears, indicating that his ears were bleeding).

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual and the examination report should include discussion of the Veteran's documented history and lay assertions.  

All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran meets, or at any time pertinent to the current claim has met, the diagnostic criteria for PTSD under the DSM-5.

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly identify the stressor(s) underlying the diagnosis (specifically indicating whether such stressor(s) is/are associated with hostile military and/or terrorist activity), and fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms. 

The examiner should also clearly indicate whether the Veteran meets, or at or at any time pertinent to the current claim has met, the DSM-5 diagnostic criteria for any acquired psychiatric disorder other than PTSD, to include depressive disorder NOS and bipolar disorder.

If so, for each such diagnosed disorder, the examiner should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disorder had its onset in or is otherwise medically-related to service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence (to include November 2013 VA examination report diagnoses of PTSD, depressive disorder NOS, and opioid abuse under the DSM-IV criteria; and December 2013 VA treatment record diagnoses of anxiety disorder and bipolar disorder), as well as all lay evidence-to include the Veteran's competent assertions as to in-service experiences, and as to the nature, onset, and continuity of symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6. After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, in connection with his claimed TBI.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran has a current disability of TBI.  In doing so, the examiner must consider and address the Veteran's subjective complaints.

If the Veteran is currently diagnosed with TBI, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during service, or is otherwise medically related to service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence (to include the November 2013 VA examination finding of no TBI diagnosis), as well as all lay assertions, to include the Veteran's competent assertions as to the onset, nature, and continuity of symptoms.   

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the electronic file(s) since the last adjudication), and legal authority.
9.   If the claims remain denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

